Citation Nr: 1721622	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating prior to September 19, 2015, and to a rating in excess of 50 percent beginning September 19, 2015, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned a noncompsenable rating, effective August 31, 2007.  In a November 2015 rating decision, the Appeals Management Center granted an increased rating of 50 percent effective September 19, 2015.  Jurisdiction of the claim currently rests with the RO in Oakland, California.

The case was previously remanded by the Board in September 2015 and November 2016 for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the November 2016 remand, the Board directed the AOJ to contact the Veteran and give him an opportunity to identify and submit any additional pertinent evidence in support of his claim, to include private or VA treatment records.  The remand also directed the AOJ to contact the Veteran and request that he obtain or authorize VA to obtain clarification from the respective providers of the October 2002, March 2011, and November 2012 speech discrimination tests to determine whether the Maryland CNC Test was utilized.

In a December 2016 letter to the Veteran, VA asked the Veteran to provide names, addresses and approximate dates of treatment for all medical providers, VA and non-VA, who have provided treatment which is not already of record pertinent to claimed condition.  The letter then noted, "We are also requesting clarification from the providers who conducted your October 2002, March 2011, and November 2012 speech discrimination tests to determine whether the Maryland CNC Test was utilized."

The Veteran responded with a signed VA Form 21-4142 dated in January 2017, but it does not contain any portion for the Veteran to have completed the private treatment provider he was authorizing VA to retrieve records from.  Additionally, the Veteran submitted a VA Form 21-4138 in January 2017 indicating that all hearing specialists and doctors he has seen were at VA's request.  

Initially, the Board notes that the December 2016 letter to the Veteran is ambiguous at best insofar as it seems to indicate that VA is requesting clarification from the October 2002, March 2011, and November 2012 providers who conducted the speech discrimination tests and that nothing was needed from the Veteran in order to accomplish that.  As such, a remand is required in order to make it clear to the Veteran that VA requires the Veteran's authorization in order to request clarification from those providers.  [The Board notes that the October 2002 speech discrimination test is irrelevant to the claim on appeal, as service connection for bilateral hearing loss was granted effective August 31, 2007.]  Additionally, it appears that, when considered together, the Veteran's January 2017 VA Forms 21-4142 and 21-4138 seem to indicate that the Veteran may be in receipt of VA treatment for his hearing loss.  As no VA treatment records are in the claims file, such a request should be made on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization for VA to obtain clarification from Dr. Doyle/Tower ENT and Cosmetic Surgery (provider of November 2012 audiogram/speech recognition scores) and Gateway ENT and Hearing Services (provider of March 2011 audiogram/speech recognition scores) regarding whether the Maryland CNC Test was used.  

2.  Obtain copies of all VA treatment records and associate them with the claims file.  

3.  The AOJ must then readjudicate the claim and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

